--------------------------------------------------------------------------------

 
Exhibit 10.7


MATTHEWS INTERNATIONAL CORPORATION
Two NorthShore Center
Pittsburgh, PA  15212




Agreement for Nonstatutory Stock Options under 1992
Stock Incentive Plan, as amended through April 25, 2006






MATTHEWS INTERNATIONAL CORPORATION, a Pennsylvania corporation (the
"Corporation"), and __________________, an employee of the Corporation or a
Subsidiary of the Corporation (the "Optionee"), for good and valuable
consideration the receipt and adequacy of which are hereby acknowledged and
intending to be legally bound hereby, agree as follows:


1.           Grant of Option.  The Corporation hereby confirms the grant to the
Optionee on ___________(the "Date of Grant") of an option (the "Option") to
purchase _________ shares of Class A Common Stock, par value $1.00 per share, of
the Corporation (the "Class A Common Stock") at an option price of $_____ per
share (the fair market value per share of the Class A Common Stock on the Date
of Grant), under and subject to the terms and conditions of the Corporation's
1992 Stock Incentive Plan, as amended through April 25, 2006 (the "Plan") and
this Agreement.  The Plan is incorporated by reference and made a part of this
Agreement as though set forth in full.  Terms which are capitalized but not
defined in this Agreement have the same meaning as in the Plan unless the
context otherwise requires.


The Option confirmed hereby is intended to be a nonstatutory stock option as
that term is defined in Section 4 of the Plan and will not be treated as an
incentive stock option under Section 422 or an option under Section 423 of the
Internal Revenue Code of 1986.  Subject to the provisions of Section 5 of the
Plan (as modified by this Agreement) and Section 9 of the Plan, the Option shall
first become exercisable only in accordance with the following schedule:


 
(a)
For one-third (1/3) of the number of shares subject to the Option (rounded
upward to the nearest whole share) on the later of (i) the date on which the
fair market value per share of the Class A Common Stock equals or exceeds one
hundred ten percent (110%) of the fair market value per share of the Class A
Common Stock on the Date of Grant for a period of ten (10) consecutive trading
days, or (ii) ______________;



 
(b)
For an additional one-third (1/3) of the number of shares subject to the Option
(rounded upward to the nearest whole share) on the later of (i) the date on
which the fair market value per share of the Class A Common Stock equals or
exceeds one hundred thirty-three percent (133%) of the fair market value per
share of the Class A Common Stock on the Date of Grant for a period of ten (10)
consecutive trading days, or (ii) _____________; and



 
(c)
For the remaining number of shares subject to the Option on the later of (i) the
date on which the fair market value per share of the Class A Common Stock equals
or exceeds one hundred sixty percent (160%) of the fair market value per share
of the Class A Common Stock on the Date of Grant for a period of ten (10)
consecutive trading days, or (ii) ______________;



Subject to the provisions of Section 5 of the Plan (as modified by this
Agreement) providing for earlier termination of the Option, the Option may not
be exercised after, and shall terminate at, the close of business
on ____________.   Notwithstanding Sections 5(F)(iii) and (iv) of the Plan, the
Option shall be exercisable under Sections 5(F)(iii) and (iv) of the Plan only
to the extent that the stock performance conditions set forth in this Section
1(a)(i), 1(b)(i) and 1(c)(i) have been satisfied prior to termination of
employment and death, respectively.  Cash payment rights are not granted with
respect to the Option.


In accordance with the express authorization granted by the Plan, the following
changes in this paragraph to the vesting and exercisability of the Option (and
only this Option, not other options which may be held by the Optionee) are being
made.  If the employment of the Optionee is voluntarily terminated with the
consent of the Corporation or the Optionee retires under any retirement plan of
the Corporation, then for any Applicable Option Group (as defined below) in
which the stock performance conditions set forth in subsections 1(a)(i), 1(b)(i)
or 1(c)(i), as the case may be, have not been met on the date of such
termination of employment or retirement, the Options in such Applicable Option
Group shall continue to be eligible for vesting under the stock performance
conditions set forth in this Section 1(a)(i), 1(b)(i), and 1(c)(i) and shall be
exercisable (to the extent such Options vest as described above) at any time
prior to the expiration date of the Option or within two years after the date of
termination of employment of the Optionee, whichever is the shorter period.  As
used herein, “Applicable Option Group” shall mean such of the groups of Options
available under subsections 1(a), 1(b) or 1(c) above in which the date of
termination of employment of the Optionee (in the case of the Optionee being
voluntarily terminated with the consent of the Corporation or retiring under any
retirement plan of the Corporation) is on or after the date set forth in
subsection (ii) of such subsections 1(a), (b) or (c).  For the avoidance of
doubt, any of the groups of Options available under subsections 1(a), 1(b) or
1(c) above in which the date of termination of employment of the Optionee is
prior to the date set forth in subsection (ii) of such subsections 1(a), (b) or
(c) shall terminate.


2.           Acceptance of Grant of Option.  The Optionee accepts the grant of
the Option confirmed hereby, acknowledges having received a copy of the Plan and
agrees to be bound by the terms and provisions of the Plan (as modified by this
Agreement), as the Plan may be modified or amended from time to time; provided,
however, that no termination, modification or amendment of the Plan shall,
without the consent of the Optionee, adversely affect the rights of the Optionee
with respect to the Option.


3.           Option Not Transferable.  The Option shall not be transferable
otherwise than by Will or by the laws of descent and distribution, and the
Option shall be exercisable during the lifetime of the Optionee only by the
Optionee.


4.           Procedure for Exercise of Option.  The Option may be exercised only
by execution and delivery by the Optionee to the Corporation of an exercise form
or forms prescribed by the Stock Compensation Committee of the Board of
Directors that administers the Plan (the "Stock Compensation Committee").  Each
exercise form must set forth the number of whole shares of Class A Common Stock
as to which the Option is exercised, must be dated and signed by the person
exercising the Option and must be accompanied by cash in United States dollars
(including check, bank draft or money order or cash forwarded through a broker
or other agent-sponsored exercise or financing program), shares of already-owned
Class A Common Stock at the fair market value of such shares on the date of
exercise, an attestation of ownership of such shares of already-owned Class A
Common Stock in the form prescribed by the Stock Compensation Committee, or any
combination thereof, in the amount of the full purchase price for the number of
shares of Class A Common Stock as to which the Option is exercised; provided,
however, that any portion of the option price representing a fraction of a share
shall be paid by the Optionee in cash and no shares of the Class A Common Stock
which have been held for less than one year may be delivered in payment of the
option price.  If the option price is paid in shares of already-owned Class A
Common Stock, in lieu of actual delivery of certificates for such shares to the
Corporation the person exercising the Option may complete and deliver to the
Corporation the exercise form containing an attestation of stock ownership as
prescribed by the Stock Compensation Committee.  Such form must certify that
such person owns the shares to be used to pay the option price (and must be
executed by any joint owner of the shares) and that such shares are free and
clear of all liens, claims and encumbrances of every kind and are not subject to
any pledge or security interest.  Receipt of such form and verification by the
Corporation of the share ownership reflected in such form will eliminate the
need  of the person exercising the Option to deliver certificates for such
shares to the Corporation.


The Corporation shall advise any person exercising the Option in whole or in
part with shares of already-owned Class A Common Stock as to the amount of any
cash required to be paid to the Corporation representing a fraction of a share,
and such person will be required to pay any such cash directly to the
Corporation before any distribution of certificates representing shares of Class
A Common Stock will be made.  The person exercising the Option should deliver an
executed Assignment Separate from Certificate with respect to each stock
certificate physically delivered in payment of the option price.  The signature
on all Assignments Separate from Certificate must be guaranteed by a commercial
bank or trust company, by a firm having membership in the New York Stock
Exchange, Inc., the American Stock Exchange, Inc. or the National Association of
Securities Dealers, Inc. or by any other person acceptable to the Corporation's
Transfer Agent.


The person exercising the Option may choose to exercise the Option by
participating in a broker or other agent-sponsored exercise or financing
program.  If the person so chooses, the Corporation will deliver the shares of
the Class A Common Stock acquired pursuant to the exercise of the Option to the
broker or other agent, as designated by the person exercising the Option, and
will cooperate with all other reasonable procedures of the broker or other agent
to permit participation in the sponsored exercise or financing
program.  Notwithstanding any procedures of the broker or other agent-sponsored
exercise or financing program, if the option price is paid in cash, no exercise
of an Option shall be deemed to occur and no shares of the Class A Common Stock
will be issued or delivered until the Corporation has received full payment in
cash (including check, bank draft or money order) for the option price from the
broker or other agent.


If a person other than the Optionee exercises the Option, the exercise material
must include proof satisfactory to the Corporation of the right of such person
to exercise the Option.


The exercise material should be hand delivered or mailed to the Chief Financial
Officer of the Corporation at the address set forth on the cover page of this
Agreement, Attention:  Chief Financial Officer.  In the case of hand delivery,
the date of exercise is the date on which the exercise form or forms, proof of
right to exercise (if required) and payment of the option price in cash or
shares of already-owned Class A Common Stock (or a proper attestation of
ownership of such shares in the exercise form) are hand delivered.  In the case
of mailing, the date of exercise is the date of the postmark on the envelope
containing the exercise form or forms, proof of right to exercise (if required)
and payment (or a proper attestation of ownership of shares in the exercise
form).  For purposes of determining the date of exercise where payment of the
option price is made in shares of already-owned Class A Common Stock (by
physical delivery of certificates or attestation), any cash required to be paid
to the Corporation with respect to a fraction of a share shall not be taken into
account in determining whether payment of the option price has been made.  If
exercise is made by mail and the option price is paid in whole or in part by
physical delivery of certificates for shares of already-owned Class A Common
Stock to the Corporation, the executed Assignments Separate from Certificate
should be mailed to the Corporation at the same time in a separate envelope from
the other exercise material.


5.           Determination of Fair Market Value.  For purposes of this
Agreement, the fair market value of the Class A Common Stock shall be determined
as provided in Section 5(H) of the Plan.


6.           Issuance of Certificates.  Subject to Sections 4 and 7 of this
Agreement and this Section 6, the Corporation will issue a certificate or
certificates representing the number of shares of Class A Common Stock to which
the person exercising the Option is entitled as soon as practicable after the
date of exercise.  Unless the person exercising the Option otherwise directs the
Corporation in writing, the certificate or certificates will be registered in
the name of the person exercising the Option and delivered to such person.1  If
the Option is exercised and the option price is paid in whole or in part by
physical delivery of certificates for shares of already-owned Class A Common
Stock to the Corporation, the Corporation will issue at the same time and return
to the person exercising the Option a certificate representing the number of any
excess shares included in any certificate or certificates physically delivered
to the Corporation at the time of exercise.  If  attestation of stock ownership
is used to pay the option price in shares, the Corporation will issue a
certificate or certificates representing the number of shares of Class A Common
Stock for which the Option is exercised less the number of shares of
already-owned Class A Common Stock used to pay the option price through
attestation.


Under Section 7 of the Plan, the obligation of the Corporation to issue or
deliver shares on exercise of an option is subject to the effectiveness of a
Registration Statement under the Securities Act of 1933, as amended, with
respect to such shares, if deemed necessary or appropriate by counsel to the
Corporation.  The Corporation is not obligated to file such a Registration
Statement.  If at the time of exercise of the Option, no such Registration
Statement is in effect, the issuance of shares on exercise of the Option
(including any shares of already-owned Class A Common Stock used to pay the
option price and returned to or retained by the person exercising the Option)
may also be made subject to such restrictions on the transfer of the shares,
including the placing of an appropriate legend on the certificates restricting
the transfer thereof, and to such other restrictions as the Stock Compensation
Committee, on the advice of counsel, may deem necessary or appropriate to
prevent a violation of applicable securities laws.


7.           Withholding of Taxes.  The Optionee will be advised by the
Corporation as to the amount of any Federal income or employment taxes required
to be withheld by the Corporation or a Subsidiary of the Corporation on any
compensation income resulting from the exercise of the Option.  State, local or
foreign income or employment taxes may also be required to be withheld by the
Corporation or Subsidiary on any compensation income resulting from the exercise
of the Option.  The Optionee shall pay any such taxes required to be withheld to
the Corporation or Subsidiary upon request by one or more of the following
methods, at the election of the Optionee:


(a) in cash;


(b) by having the Corporation withhold from the shares of Class A Common Stock
to which the Optionee would otherwise be entitled from the exercise of the
Option, a number of such shares with a fair market value on the date of exercise
of the Option equal to the amount of such taxes (rounded down to the next whole
number of shares) and with payment in cash by the Optionee to the Corporation or
Subsidiary of the difference between the amount of such taxes and the fair
market value of such whole number of shares on such date of exercise; or


(c) by delivery and transfer to the Corporation or Subsidiary by the Optionee of
certificates for a number of unencumbered shares of Class A Common Stock with a
fair market value on the date of exercise of the Option equal to the amount of
such taxes (rounded down to the next whole number of shares) and with payment in
cash by the Optionee to the Corporation or Subsidiary of the difference between
the amount of such taxes and the fair market value of such whole number of
shares on such date of exercise;


provided, however, that payment of such taxes through the methods described in
(b) or (c) above shall only be permitted if payment of such taxes through such
methods, in itself, will not result in liability accounting for the Option by
the Corporation.  Shares of Class A Common Stock may not be withheld under (b)
above or delivered under (c) above in excess of the number of shares with a fair
market value equal to the required tax withholding (based on the minimum
statutory withholding rates for federal, state and local tax purposes, including
rates for payroll taxes, applicable to taxable income from the Option).  If the
Optionee does not pay any taxes required to be withheld directly to the
Corporation or Subsidiary within ten days after any such request, the
Corporation and any of its Subsidiaries may withhold such taxes by retaining
shares of Class A Common Stock to which the Optionee is entitled from the
exercise of the Option or from any other compensation to which the Optionee is
entitled from the Corporation or Subsidiary.  The Optionee shall hold the
Corporation or Subsidiary harmless in acting to satisfy the withholding
obligation in this manner if it becomes necessary to do so.


8.           Interpretation of Plan and Agreement.  This Agreement is the
written agreement referred to in Section 5(G) of the Plan.  If there is any
conflict between the Plan and this Agreement, the provisions of the Plan shall
control.  However, there may be provisions in this Agreement not contained in
the Plan, which provisions shall nevertheless be effective.  In addition, to the
extent that provisions in the Plan are expressly modified for purposes of this
Agreement pursuant to authorization in the Plan, the provisions of this
Agreement shall control.  Any dispute or disagreement which shall arise under or
in any way relate to the interpretation or construction of the Plan or this
Agreement shall be resolved by the Stock Compensation Committee and the decision
of the Stock Compensation Committee shall be final, binding and conclusive for
all purposes.


9.           Effect of Agreement on Rights of Corporation and Optionee.  This
Agreement does not confer any right on the Optionee to continue in the employ of
the Corporation or a Subsidiary or interfere in any way with the rights of the
Corporation or a Subsidiary to terminate the employment of the Optionee.


10.           Effect of Agreement on Other Employee Benefit Plans of the
Corporation.  The Optionee hereby acknowledges and agrees that no amount of
income received by the Optionee under this Agreement shall be considered
compensation for purposes of any pension or retirement plan, insurance plan or
any other employee benefit plan of the Corporation (notwithstanding the
definition of compensation provided in such plans), including but not limited
to, the Matthews International Corporation Employee Retirement Plan and the
Matthews International Supplemental Retirement Plan.


11.           Binding Effect.  This Agreement shall be binding upon the
successors and assigns of the Corporation and upon the legal representatives,
heirs and legatees of the Optionee.


12.           Entire Agreement.  This Agreement constitutes the entire agreement
between the Corporation and the Optionee and supersedes all prior agreements and
understandings, oral or written, between the Corporation and the Optionee with
respect to the subject matter of this Agreement.


13.           Amendment.  This Agreement may be amended only by a written
instrument signed by the Corporation and the Optionee.


14.           Section Headings.  The section headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of any of the provisions of this Agreement.


15.           Governing Law.  This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the Commonwealth of Pennsylvania.
IN WITNESS WHEREOF, the Corporation and the Optionee have executed this
Agreement or caused this Agreement to be executed as of the Date of Grant.
 
                                                MATTHEWS INTERNATIONAL
CORPORATION
 
                                                
                                                By:    Joseph C. Bartolacci
                                                Chief Executive Officer






WITNESS:                                                             OPTIONEE:




 ___________________________                 ___________________________





--------------------------------------------------------------------------------

 
 
1
If the person exercising the Option directs the Corporation to register the
Class A Common Stock in the name of another, the person exercising the Option
should consult his or her tax advisor on the gift tax implications of such
registration.

 
 

--------------------------------------------------------------------------------